DETAILED ACTION
	This office action is in response to the communication filed on April 04, 2022. Claims 1-3, 5-13, and 12-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on April 04, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant in Pages 8-9 of the Remarks argues that Duggan, Goyal, Feldbauer, and Vasilyev do not teach or even suggest the features "displaying an indication of a source of a personalized POI to indicate why the POI was included in the digital map".

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Duggan discloses displaying an indication of a source of a personalized POI in the digital map.

Duggan in Paragraphs 5, 16, and 34 discloses presenting personalized geographic points of interest to a user in a digital map, displaying map data with icons and/or text labels for place names in the map, map data providing additional details for a given feature such as contact information, web page and/or address, reviews, ratings, other commentary, menus, photos, promotions, links to web pages etc., which can launch a web browser to navigate to information about the feature, which is displaying an indication of a source of a personalized POI in a digital map.

However, Duggan does not explicitly disclose “to indicate why the POI was included in the digital map.

The Vasilyev reference discloses displaying an indication to indicate why the POI was included.

Vasilyev in Paragraphs 10, 13, and 15 discloses processing ranked search results that include POI information and processing POI labels for overlaying over map data, generate POI labels based on POI information and rendering rules, different types of POI labels showing a visual icon including various information, relevant POIs are rendered with a label that includes richer information.
Vasilyev in Paragraphs 25 and 198 discloses each POI label having a label state such as visited indicating POI that have been previously interacted with by a user, label states are distinguishable by color with which they are rendered on the map, POI label state assigned based on history of user interaction with the POI label, which is displaying an indication to a POI if the POI was previously interacted with by the user, or displaying an indication to indicate why a POI was included.

Therefore, it would have been obvious to a person of ordinary skill in the art, having the teachings of Duggan and Vasilyev to have combined Duggan and Vasilyev. The motivation to combine Duggan and Vasilyev would be to render ranked search results including POI information on a map by generating POI labels based on POI information and rendering rules.

Applicant’s arguments in Page 9 of the Remarks with respect to newly added dependent claim(s) 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In independent claims 1 and 11, the first mention of POIs should explain what POI stands for, such as points of interest (POI).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan (US Pub 2016/0061617) in view of Goyal (US Pub 2018/0349820) in view of Feldbauer (US Pub 2012/0046861) and in further view of Vasilyev (US Pub 2018/0322174).

With respect to claim 1, Duggan discloses a method for generating a personalized map for a user (Duggan: Paragraphs 2, 25, and 45 – generate a personalized map for a user), the method comprising:
determining, by one or more computing devices, a geographic area of interest to be presented to a user in a digital map (Duggan: Paragraphs 2, 5, 16, 25, and 45 – presenting geographic area of interest to user in a digital map);
identifying, by the one or more computing devices, a set of general POIs based on one or more signals unrelated to the user (Duggan: Paragraphs 2, 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs based on ranking, which is identifying based on one or more signals unrelated to a user, presenting the ranked set of POIs; Figure 1 – computer device);
in a first instance, placing respective indicators for the set of general POIs on the digital map of the geographic area of interest (Duggan: Paragraphs 2, 5, 16, 25, and 34 - presenting the ranked set of POIs on the map with icons and texts);
placing respective indicators for the set of personalized POIs on the digital map of the geographic area and at least several of the indicators for the set of general POIs, including displaying an indication of a source of a personalized POI to indicate why the POI was included in the digital map and not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value (Duggan: Paragraphs 2, 5, 16, 25, 34, and 35 – presenting geographic points of interest to user in a digital map, receiving a search result from a POI search within a search area of interest to a user, ranking the POI search results, placing the ranked set of POIs on the map with icons and/or text labels for place names of states, cities, neighborhoods, streets, buildings, landmarks or other features in the map, map data includes route points in terms of latitude and longitude, map data provides additional details for a given feature such as contact information such as web page and/or address, reviews, ratings, other commentary, menus, photos, promotions, links to web pages etc., different types of map data such as image, text, label, icons, etc. are combined into a layer of map data at a given level of detail depending on the zoom in or out of the map by the user; here Duggan discloses placing respective indicators for a set of POIs on a map based on an area of interest for a user, however, Duggan does not explicitly disclose “to indicate why the POI was included in the digital map and not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value”).
Duggan in Paragraphs 16 and 25 discloses in a first instance identifying by one or more computing devices POIs by searching for POIs in an area of interest and/or alternatively identifying POIs from personal user profiles, and further discloses placing indicators for POIs in a digital map and including different types of map data such as image, text, labels, icons, etc. at a given level of detail based on a user zooming in and out on the map however, Duggan does not explicitly disclose:
in a second instance:
identifying, by the one or more computing devices, a set of personalized POIs of likely relevance to the user, based on signals specific to the user and independent of geography,
The Goyal reference discloses in a second instance identifying a set of personalized POIs of likely relevance to the user, based on signals specific to the user and independent of geography (Goyal: Paragraphs 19, 23, 24 – a relevant place of interest (POI) content feed generates a collection of POI content feed items including POI related narratives or articles curated from multiple sources and displays them to users based on their interests, the sources can include websites, POI related content include images, maps, links, or other content elements, identifying POI related articles or narratives, such as articles or narratives related to national or state parks, museums, hiking trails, historic landmarks, tourist attractions, and the like; Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences, using profile data, selecting POIs based in part on popularity or rating of content items; here POIs based on popularity or rating is based on signals unrelated to the user, and POIs based on user’s topic of interest is based on signals specific to the user and independent of geography, such as hiking, landscape, family activities etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan and Goyal, to have combined Duggan and Goyal. The motivation to combine Duggan and Goyal would be to minimize time for a user to find relevant information by generating an interactive discovery feed of place of interest items (Goyal: Paragraphs 2 and 4).
Duggan discloses placing indicators for POIs in a digital map and providing different types of map data such as image, text, labels, icons, etc. at a given level of detail based on a user zooming in and out on the map, however, Duggan and Goyal do not explicitly disclose:
not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value.
The Feldbauer reference discloses not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value (Feldbauer: Paragraphs 15 and 57 – displaying POIs for a plurality of categories together with the map data, for each POI category a density of the POIs on the map is assumed, at a certain threshold map scale at which the density of the POIs of a certain category as displayed becomes too high, the icons for these POIs are no longer shown; Paragraphs 20 and 59 – if more than a predetermined threshold number of POIs of a category exist in an area on a map display, a substitute POI replaces the POIs in that category group).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, and Feldbauer, to have combined Duggan, Goyal, and Feldbauer. The motivation to combine Duggan, Goyal, and Feldbauer would be to make displayed information in a map useful to a user by avoiding overcrowding of POI icons by not displaying certain categories of POIs (Feldbauer: Paragraphs 14 and 15).
Duggan and Goyal discloses displaying an indication of a source of a personalized POI in a digital map, however, Duggan, Goyal, and Feldbauer do not explicitly disclose:
displaying an indication to indicate why the POI was included;
The Vasilyev reference discloses displaying an indication to indicate why the POI was included (Vasilyev: Paragraphs 10, 13, and 15 – processing ranked search results that include POI information and processing POI labels for overlaying over map data, generate POI labels based on POI information and rendering rules, different types of POI labels showing a visual icon including various information, relevant POIs are rendered with a label that includes richer information; Paragraphs 25 and 198 – each POI label having a label state such as visited indicating POI that have been previously interacted with by a user, label states are distinguishable by color with which they are rendered on the map, POI label state assigned based on history of user interaction with the POI label; Figures 4-6).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, Feldbauer, and Vasilyev to have combined Duggan, Goyal, Feldbauer, and Vasilyev. The motivation to combine Duggan, Goyal, Feldbauer, and Vasilyev would be to render ranked search results including POI information on a map by generating POI labels based on POI information and rendering rules (Vasilyev: Paragraphs 2 and 10).

With respect to claim 2, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein placing the indicators on the digital map in the second instance includes:
determining, by the one or more processors, an amount of space available for the indicators for the first set of POIs after the indicators for the second set of POIs are placed on the digital map of the geographic area (Duggan: Paragraphs 5, 16, 25, and 34 – presenting POIs on the map with icons and texts; Goyal: Paragraphs 25, 28, 29, and 33 – selecting POIs based in part on popularity or rating and based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs, for a number of POIs in a map using a threshold number of allowed POIs to avoid overcrowding, overcrowding occurs when there are too many POIs to display and the icons overlap); and
determining which of the indicators for the first set of POIs should be selected for placement on the digital map based on the determined amount of available space (Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs, for a number of POIs in a map using a threshold number of allowed POIs to avoid overcrowding, overcrowding occurs when there are too many POIs to display and the icons overlap).

With respect to claim 3, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 2, wherein selecting POIs in the set of general POIs for placement on the digital map includes ranking the POIs in the set of general POIs based on importance (Duggan: Paragraphs 5, 6, 27, and 45 – ranking POIs and presenting one or more of the ranked set of POIs on the map with icons and texts, presenting the top ranked POIs from a ranked list of POIs, ranking based on proximity and/or preference).

With respect to claim 5, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein identifying the set of personalized POIs includes:
obtaining, based on a profile of the user, an indication of a potential topic of interest (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs, obtain POIs from a personal user profile; Goyal: Paragraphs 25, 28, 29, and 33 – determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences and profile data); and
executing, by the one or more processors, a query for the geographic area of interest to identify the set of personalized POIs (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs, obtain POIs from a personal user profile; Goyal: Paragraphs 25, 28, 29, and 33 – determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences and profile data).

With respect to claim 6, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 5, wherein obtaining the indication of a potential topic of interest includes obtaining a list of websites bookmarked by the user (Goyal: Paragraphs 5, 23, and 37 – users can save POI content feed items, POI content feed includes data source included as a link, data source can be websites).

With respect to claim 7, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, further comprising:
generating a navigation route to guide the user from a starting location to a destination, wherein determining the geographic area of interest includes selecting a geographic area along the generated navigation route (Duggan: Paragraphs 25, 26, and 34 – client sending a request and receiving map images, distances, directions, map data, and POIs, including POI to a current route and modify route directions accordingly, map data includes distances between features, route points defining a route between start and destination, and directions).

With respect to claim 8, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 7, further comprising:
in response to determining that a computing device operated by the user has advanced along the navigation route, (i) determining a new geographic area of interest and (ii) identifying a revised set of personalized POIs and a revised set of general POIs for the new geographic area of interest (Duggan: Paragraphs 5, 16, 25, and 34 –identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 38, 41, and 66 – updating location data in the map navigation tool, rendered map views are updated to account for changes to the current location as user travels along a route, display is updated, automatically update the map, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user).

With respect to claim 9, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein identifying the set of personalized POIs includes:
executing a first query to determine the set of personalized POIs, and subsequently to executing the first query, executing, by the one or more processors, executing a second query to determine the set of general POIs to be placed on the digital map of the geographic area, for the amount of available space (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying and presenting POIs in geographic area of interest to user in a digital map; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest).

With respect to claim 10, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein the digital map of the geographic area of interest has a first zoom level (Duggan: Paragraphs 24, 35, 38, 41, and 66 –user can zoom in or zoom out on a map and the data is updated accordingly; Feldbauer: Paragraphs 38, 57 and 59 – zooming out results in map scale becoming smaller, which results in blanking out of certain POIs); and wherein identifying the set of personalized POIs includes:
identifying, by the one or more computing devices, a plurality of general POIs corresponding to a second zoom level but not the first zoom level, wherein the second zoom level corresponds to a higher level of magnification than the first zoom level (Duggan: Paragraphs 5, 16, 25, and 34 –identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 35, 38, 41, and 66 –automatically update the map, user can zoom in or zoom out on a map and the data is updated accordingly, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs); and
generating the set of personalized POIs by promoting some of the plurality of general POIs, based on the signals specific to the user (Duggan: Paragraphs 5, 16, 25, and 34 – identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 35, 38, 41, and 66 –automatically update the map, user can zoom in or zoom out on a map and the data is updated accordingly, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs).

With respect to claim 11, Duggan discloses a computing system comprising:
one or more processing units (Duggan: Figure 1); and
a computer-readable memory storing thereon instructions that, when executed by the one or more processing units, cause the computing system (Duggan: Paragraph 8) to:
determine a geographic area of interest to be presented to a user in a digital map (Duggan: Paragraphs 2, 5, 16, 25, and 45 – presenting geographic area of interest to user in a digital map);
identify a set of general POIs based on one or more signals unrelated to the user (Duggan: Paragraphs 2, 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs based on ranking, which is identifying based on one or more signals unrelated to a user, presenting the ranked set of POIs; Figure 1 – computer device);
in a first instance, place respective indicators for the set of general POIs on the digital map of the geographic area of interest (Duggan: Paragraphs 2, 5, 16, 25, and 34 - presenting the ranked set of POIs on the map with icons and texts);
place respective indicators for the set of personalized POIs on the digital map of the geographic area and at least several of the indicators for the set of general POIs, including displaying an indication of a source of a personalized POI to indicate why the POI was included in the digital map and not place an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value (Duggan: Paragraphs 2, 5, 16, 25, 34, and 35 – presenting geographic points of interest to user in a digital map, receiving a search result from a POI search within a search area of interest to a user, ranking the POI search results, placing the ranked set of POIs on the map with icons and/or text labels for place names of states, cities, neighborhoods, streets, buildings, landmarks or other features in the map, map data includes route points in terms of latitude and longitude, map data provides additional details for a given feature such as contact information such as web page and/or address, reviews, ratings, other commentary, menus, photos, promotions, links to web pages etc., different types of map data such as image, text, label, icons, etc. are combined into a layer of map data at a given level of detail depending on the zoom in or out of the map by the user; here Duggan discloses placing respective indicators for a set of POIs on a map based on an area of interest for a user, however, Duggan does not explicitly disclose “to indicate why the POI was included in the digital map and not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value”).
Duggan in Paragraphs 16 and 25 discloses in a first instance identifying by one or more computing devices POIs by searching for POIs in an area of interest and/or alternatively identifying POIs from personal user profiles, and further discloses placing indicators for POIs in a digital map and including different types of map data such as image, text, labels, icons, etc. at a given level of detail based on a user zooming in and out on the map however, Duggan does not explicitly disclose:
in a second instance:
identify a set of personalized POIs of likely relevance to the user, based on signals specific to the user and independent of geography,
The Goyal reference discloses in a second instance identifying a set of personalized POIs of likely relevance to the user, based on signals specific to the user and independent of geography (Goyal: Paragraphs 19, 23, 24 – a relevant place of interest (POI) content feed generates a collection of POI content feed items including POI related narratives or articles curated from multiple sources and displays them to users based on their interests, the sources can include websites, POI related content include images, maps, links, or other content elements, identifying POI related articles or narratives, such as articles or narratives related to national or state parks, museums, hiking trails, historic landmarks, tourist attractions, and the like; Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences, using profile data, selecting POIs based in part on popularity or rating of content items; here POIs based on popularity or rating is based on signals unrelated to the user, and POIs based on user’s topic of interest is based on signals specific to the user and independent of geography, such as hiking, landscape, family activities etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan and Goyal, to have combined Duggan and Goyal. The motivation to combine Duggan and Goyal would be to minimize time for a user to find relevant information by generating an interactive discovery feed of place of interest items (Goyal: Paragraphs 2 and 4).
Duggan discloses placing indicators for POIs in a digital map and providing different types of map data such as image, text, labels, icons, etc. at a given level of detail based on a user zooming in and out on the map, however, Duggan and Goyal do not explicitly disclose:
not place an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value.
The Feldbauer reference discloses not placing an indicator for at least one of the POIs in the set of general POIs in a portion of the digital map in which density of the indicators exceeds a certain threshold value (Feldbauer: Paragraphs 15 and 57 – displaying POIs for a plurality of categories together with the map data, for each POI category a density of the POIs on the map is assumed, at a certain threshold map scale at which the density of the POIs of a certain category as displayed becomes too high, the icons for these POIs are no longer shown; Paragraphs 20 and 59 – if more than a predetermined threshold number of POIs of a category exist in an area on a map display, a substitute POI replaces the POIs in that category group).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, and Feldbauer, to have combined Duggan, Goyal, and Feldbauer. The motivation to combine Duggan, Goyal, and Feldbauer would be to make displayed information in a map useful to a user by avoiding overcrowding of POI icons by not displaying certain categories of POIs (Feldbauer: Paragraphs 14 and 15).
Duggan and Goyal discloses displaying an indication of a source of a personalized POI in a digital map, however, Duggan, Goyal, and Feldbauer do not explicitly disclose:
display an indication to indicate why the POI was included;
The Vasilyev reference discloses displaying an indication to indicate why the POI was included (Vasilyev: Paragraphs 10, 13, and 15 – processing ranked search results that include POI information and processing POI labels for overlaying over map data, generate POI labels based on POI information and rendering rules, different types of POI labels showing a visual icon including various information, relevant POIs are rendered with a label that includes richer information; Paragraphs 25 and 198 – each POI label having a label state such as visited indicating POI that have been previously interacted with by a user, label states are distinguishable by color with which they are rendered on the map, POI label state assigned based on history of user interaction with the POI label; Figures 4-6).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, Feldbauer, and Vasilyev to have combined Duggan, Goyal, Feldbauer, and Vasilyev. The motivation to combine Duggan, Goyal, Feldbauer, and Vasilyev would be to render ranked search results including POI information on a map by generating POI labels based on POI information and rendering rules (Vasilyev: Paragraphs 2 and 10).

With respect to claim 12, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 11, wherein place the indicators on the digital map in the second instance, the instructions cause the computing system to:
determine an amount of space available for the indicators for the first set of POIs after the indicators for the second set of POIs are placed on the digital map of the geographic area (Duggan: Paragraphs 5, 16, 25, and 34 – presenting POIs on the map with icons and texts; Goyal: Paragraphs 25, 28, 29, and 33 – selecting POIs based in part on popularity or rating and based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs, for a number of POIs in a map using a threshold number of allowed POIs to avoid overcrowding, overcrowding occurs when there are too many POIs to display and the icons overlap); and
determine which of the indicators for the first set of POIs should be selected for placement on the digital based map on the determined amount of available space (Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs, for a number of POIs in a map using a threshold number of allowed POIs to avoid overcrowding, overcrowding occurs when there are too many POIs to display and the icons overlap).

With respect to claim 13, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 12, wherein to select POIs in the set of general POIs for placement on the digital map, the instructions cause the computing system to rank the POIs in the set of general POIs based on importance (Duggan: Paragraphs 5, 6, 27, and 45 – ranking POIs and presenting one or more of the ranked set of POIs on the map with icons and texts, presenting the top ranked POIs from a ranked list of POIs, ranking based on proximity and/or preference).

With respect to claim 15, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 11, wherein to identify the set of personalized POIs, the instructions cause the computing system to:
obtain, based on a profile of the user, an indication of a potential topic of interest (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs, obtain POIs from a personal user profile; Goyal: Paragraphs 25, 28, 29, and 33 – determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences and profile data); and
execute a query for the geographic area of interest to identify the set of personalized POIs (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs, obtain POIs from a personal user profile; Goyal: Paragraphs 25, 28, 29, and 33 – determining POIs that are likely to be of interest to a user and selecting POI related content to include in a personalized feed based in part on the user’s interests using stored user selected topics of interest and preferences and profile data).

With respect to claim 16, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 15, wherein to obtain the indication of a potential topic of interest, the instructions cause the computing system to obtain a list of websites bookmarked by the user (Goyal: Paragraphs 5, 23, and 37 – users can save POI content feed items, POI content feed includes data source included as a link, data source can be websites).

With respect to claim 17, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 11, wherein the instructions further cause the computing system to:
generate a navigation route to guide the user from a starting location to a destination, and wherein to determine the geographic area of interest, the instructions cause the computing system to select a geographic area along the generated navigation route (Duggan: Paragraphs 25, 26, and 34 – client sending a request and receiving map images, distances, directions, map data, and POIs, including POI to a current route and modify route directions accordingly, map data includes distances between features, route points defining a route between start and destination, and directions).

With respect to claim 18, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 17, wherein the instructions further cause the computing system to:
in response to determining that a computing device operated by the user has advanced along the navigation route, (i) determine a new geographic area of interest and (ii) identify a revised set of personalized POIs and a revised set of general POIs for the new geographic area of interest (Duggan: Paragraphs 5, 16, 25, and 34 –identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 38, 41, and 66 – updating location data in the map navigation tool, rendered map views are updated to account for changes to the current location as user travels along a route, display is updated, automatically update the map, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user).

With respect to claim 19, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 11, wherein to identify the set of personalized POIs, the instructions cause the computing system to:
execute a first query to determine the set of personalized POIs, and subsequently to executing the first query, execute a second query to determine the set of general POIs to be placed on the digital map of the geographic area, for the amount of available space (Duggan: Paragraphs 5, 16, 25, and 34 – searching for POIs within an area and identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying and presenting POIs in geographic area of interest to user in a digital map; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest).

With respect to claim 20, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the computing system of claim 11, wherein the digital map of the geographic area of interest has a first zoom level (Duggan: Paragraphs 24, 35, 38, 41, and 66 –user can zoom in or zoom out on a map and the data is updated accordingly; Feldbauer: Paragraphs 38, 57 and 59 – zooming out results in map scale becoming smaller, which results in blanking out of certain POIs); and wherein to identify the set of personalized POIs, the instructions cause the computing system to:
identify a plurality of general POIs corresponding to a second zoom level but not the first zoom level, wherein the second zoom level corresponds to a higher level of magnification than the first zoom level (Duggan: Paragraphs 5, 16, 25, and 34 –identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 35, 38, 41, and 66 –automatically update the map, user can zoom in or zoom out on a map and the data is updated accordingly, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs); and
generate the set of personalized POIs by promoting some of the plurality of general POIs, based on the signals specific to the user (Duggan: Paragraphs 5, 16, 25, and 34 –identifying a set of POIs based on ranking and/or alternatively obtain POIs from a personal user profile, identifying POIs of interest; Paragraphs 24, 35, 38, 41, and 66 –automatically update the map, user can zoom in or zoom out on a map and the data is updated accordingly, zoom out from a first geographic position and zoom in at a second geographic position, route updated to include top ranked POIs; Goyal: Paragraphs 25, 28, 29, and 33 – relevant POI discovery feed system determining POIs that are likely to be of interest to a user, selecting POIs based in part on popularity or rating of content items and selecting POIs based on user’s topic of interest; Feldbauer: Paragraphs 38, 57 and 59 – display POIs for a plurality of categories together with map data, assume density of POIs on the map, at a certain map scale if the density of POIs displayed becomes too high, the icons for those POIs are no longer shown or blanked out, zooming out results in map scale becoming smaller, which results in blanking out of certain POIs).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan (US Pub 2016/0061617) in view of Goyal (US Pub 2018/0349820) in view of Feldbauer (US Pub 2012/0046861) in view of Vasilyev (US Pub 2018/0322174) and in further view of Tsuboi (US Pub 2017/0053034).

With respect to claim 21, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein displaying the indication of the source of the personalized POI includes indicating that the POI was bookmarked in a browser (Duggan: Paragraphs 4 and 18 – user using a web browser to find address or directions over a map, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses displaying indication of a source of a personalized POI, as discussed above, but does not explicitly disclose displaying including indicating that the POI was bookmarked, however, the Tsuboi reference discloses the feature, as discussed below), however Duggan, Goyal, Feldbauer, and Vasilyev do not explicitly disclose:
displaying includes indicating that the POI was bookmarked.
The Tsuboi reference discloses displaying including indicating that the POI was bookmarked in a browser (Tsuboi: Paragraphs 43 and 116 – displaying search context labels indicating POI information such as previous place label indicating searched for in the past, and bookmarked place label indicating places user has bookmarked, which is displaying an indication of bookmarked POI; Figures 6 and 12).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi, to have combined Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi. The motivation to combine Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi would be to more efficiently present POI information to a user by providing context information associated with the POI (Tsuboi: Paragraphs 5 and 8).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan (US Pub 2016/0061617) in view of Goyal (US Pub 2018/0349820) in view of Feldbauer (US Pub 2012/0046861) in view of Vasilyev (US Pub 2018/0322174) in view of Tsuboi (US Pub 2017/0053034) and in further view of Riley (US Pub 2019/0005153).

With respect to claim 22, Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses the method of claim 1, wherein displaying the indication of the source of the personalized POI includes indicating that the POI as searched last year (Duggan in view of Goyal in view of Feldbauer and in further view of Vasilyev discloses displaying indication of a source of a personalized POI, as discussed above, but does not explicitly disclose displaying including indicating that the POI as searched last year, however, the Tsuboi and Riley references disclose the features, as discussed below), however, Duggan, Goyal, Feldbauer, and Vasilyev do not explicitly disclose:
displaying includes indicating that the POI as searched last year.
The Tsuboi reference discloses displaying including indicating that the POI as searched (Tsuboi: Paragraphs 43 and 114-119 – displaying search context labels indicating POI information such as previous place label indicating searched for and visited in the past, presenting past search history/result along with current search result, user can select from the past or current POI information, displaying POI information searched at a time before a current search being performed, which is displaying an indication of POI searched at a previous point in time; Figures 13 and 14).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi, to have combined Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi. The motivation to combine Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi would be to more efficiently present POI information to a user by providing context information associated with the POI (Tsuboi: Paragraphs 5 and 8).
Tsuboi discloses searching for POI and visiting searched POI, such as searching for favorite restaurants that are frequently visited by the user and displaying POI searched in the past, however, Duggan, Goyal, Feldbauer, Vasilyev, and Tsuboi do not explicitly disclose:
displaying including indicating last year.
The Riley reference discloses displaying including indicating POI visited last year (Riley: Paragraphs 45 and 51 – user searching places visited last year by submitting a query to a map application, location data is retrieved and displayed on the map in response to the query, searched location information by year; Figures 4 and 7).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Duggan, Goyal, Feldbauer, Vasilyev, Tsuboi, and Riley, to have combined Duggan, Goyal, Feldbauer, Vasilyev, Tsuboi, and Riley. The motivation to combine Duggan, Goyal, Feldbauer, Vasilyev, Tsuboi, and Riley would be to search for locations a user previously visited by searching information associated with the user (Riley: Para 51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
July 30, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164